Citation Nr: 9915249	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left and right knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July to December 1991.  
An appeal has been taken from a February 1994 rating action 
by the Department of Veterans Affairs (VA) denying 
entitlement to service connection for left and right knee 
disabilities.  The case was initially before the Board of 
Veterans' Appeals (Board) in March 1997 when it was remanded 
for further action.  The case is again before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  The veteran was treated during service for complaints 
regarding the right knee.  An arthroscopy was performed and a 
meniscal tear was not seen.  

3.  A chronic right knee disability has not been medically 
confirmed subsequent to the veteran's release from active 
duty.

4.  The veteran had a left knee disability that clearly and 
unmistakably existed prior to his entry into service.  There 
was no increase in severity of that condition during service.  
Degenerative joint disease of the left knee was initially 
medically demonstrated more than one year following his 
release from active duty.  


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic right knee disability 
that was incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(c) (1998).  

2.  A left knee disability clearly and unmistakably 
preexisted the veteran's period of service.  Thus, the 
presumption of soundness at induction is rebutted.  There was 
no aggravation of the preexisting left knee disability during 
service.  38 U.S.C.A. §§ 1111, 1137, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306(a) (1998).

3.  Degenerative joint disease of the veteran's left knee may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, the record discloses that, pursuant to the 
Board remand, the regional office in July 1997 obtained 
additional records from the Walson Army Hospital reflecting 
the veteran's treatment for a right knee disability in 1991.  
Personnel records of the veteran were also received.  In 
April and June 1997 the veteran was asked to provide 
authorization for release forms for all health care providers 
from whom he had received treatment for a knee disability 
since service and also release forms for the Monroe Clinic 
and Baptist Memorial Hospital.  The veteran did not provide 
the requested information.  The veteran was also scheduled 
for VA examinations on several occasions in 1997 and 1998, 
but he failed to report, with no reason being given.  Several 
attempts to locate the veteran were made by the regional 
office, and the veteran could not be contacted.  Accordingly, 
the Board will base its decision on the evidence of record.  

I.  Background

The veteran's service medical records reflect that when he 
was examined for entry into service in November 1990 it was 
indicated that he had had surgery on his left knee at age 16 
when he had chipped part of the joint.  It was indicated that 
the left knee had been evaluated at the Monroe Clinic and he 
had been advised to have surgery on the knee at the Baptist 
Hospital.  The veteran indicated that he had not had any 
problems with the knee for the previous 15 months.  On the 
medical examination report clinical evaluation of the lower 
extremities was reported to be normal.  

The veteran's service medical records reflect that he was 
hospitalized at the Walson Army Hospital from August to 
December 1991.  It was indicated that he had been accosted 
and since the incident had had right knee pain and swelling.  
It was indicated that a meniscal tear should be ruled out.  
He had a diagnostic arthroscopy and a meniscal tear was not 
seen.  It was indicated that the arthroscopy showed no 
abnormalities.  He was discharged from the hospital to full 
duty.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1993.  He reported that he had been 
treated at the Walson Army Hospital during service for right 
and left knee disabilities including torn ligaments of the 
right knee.  He stated that he had been treated at the St. 
Rita's Medical Center in January 1993 and at the Lima 
Memorial Hospital in May 1993 for right and left knee 
disabilities.  

The regional office later received a report by the St. Rita's 
Medical Center reflecting the veteran's treatment in June 
1993 for chickenpox.  There was no reference to a knee 
disability.  

The veteran was afforded a VA orthopedic examination in 
October 1993.  He reported an injury to the left knee during 
basic training after falling in a hall and hyperextending the 
lower leg.  It was indicated that he had been placed in the 
hospital and kept on crutches for about four months.  
Arthroscopic surgery had been performed and he had been told 
that he had torn the cartilage.  The veteran complained of 
constant pain in the left knee that was unrelieved by 
medication.  He also reported that his right ankle 
occasionally locked.

On examination of the left knee there was no swelling or 
deformity.  There was a negative McMurray sign and a negative 
grind test.  There was also a negative drawer sign.  Flexion 
of the left knee was to 130 degrees and extension to 
0 degrees.  

X-ray studies of the right knee were negative.  An X-ray 
study of the left knee showed erosive degenerative disease 
which was considered possibly due to previous chronic trauma.  
The diagnoses included erosive degenerative joint disease of 
the lateral femoral condyle.  

Later in October 1993 the examiner indicated that the veteran 
had not complained about the right knee during the 
examination but rather about his right ankle.  He noted that 
X-rays of the right knee showed no abnormality.  

In 1994 the regional office received a report by the Lima 
Memorial Hospital reflecting that the veteran was seen in 
June 1992 with a complaint of right knee pain.  It was 
indicated that he had twisted the knee in the past and had an 
arthroscopic procedure during service, with a diagnosis of 
torn cartilage.  He had had pain below the kneecap ever 
since.  It was indicated that the knee was not swollen at the 
current time.  No instability or crepitus was noted.  There 
was no swelling or effusion.  It was indicated that X-rays 
were unremarkable.  A diagnosis was made of "L" (sic) knee 
pain.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served continuously for ninety (90) days or 
more during a period of war and degenerative arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service where there is an 
increase in disability during such service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

In this case, as noted previously, the veteran's service 
medical records reflect that he was treated at the Walson 
Army Hospital from August to December 1991 for an injury to 
his right knee sustained after being accosted.  It was 
indicated that he had had pain and swelling of the knee since 
the incident.  However, he was given a diagnostic arthroscopy 
which did not show a meniscal tear or other abnormality.  He 
was discharged from the hospital to full duty.  

The record further reflects that the veteran was seen at the 
Lima Memorial Hospital in June 1992 with complaints of pain 
involving his right knee.  However, examination did not 
reflect any instability or crepitus and there was no swelling 
or effusion of the knee.  X-ray studies were unremarkable.  
Further, on the October 1993 VA orthopedic examination the 
objective findings on physical examination were limited to 
the left knee.  An X-ray study of the right knee was 
negative.  As noted previously, the veteran was scheduled for 
VA examinations on a number of occasions in 1997 and 1998 and 
failed to report for the examinations.  Thus, the current 
medical evidence of record is considered insufficient to 
confirm the current presence of any chronic disability 
involving the veteran's right knee.  Accordingly, under the 
circumstances, an evidentiary basis which would warrant a 
grant of service connection for a chronic right knee 
disability has not been established.  38 U.S.C.A. § 1110.

With regard to the veteran's claim for service connection for 
a left knee disability, as noted previously, the veteran's 
service medical records reflect that when he was examined for 
entry into service in November 1990 it was indicated that he 
had been advised to have surgery on the left knee at age 16 
and that he had chipped part of the joint.  However, he 
indicated that he had not had a problem with the knee for the 
previous 15 months and on the medical examination report 
clinical evaluation of the lower extremities was reported to 
be normal.  Thus, the veteran is entitled to the presumption 
of soundness at induction.  However, in his May 1994 
substantive appeal, the veteran indicated that he had 
constant pain involving his left knee and asserted that his 
military service had affected the preexisting condition of 
his left knee.  Thus, the veteran has essentially conceded 
that he had a left knee disability that preexisted his 
military service.  The only question with regard to that 
condition is whether it was aggravated during service.

In order to establish service connection by way of 
aggravation, it must be shown that there was an increase in 
severity of the basic underlying disability during service.  
In this regard, the veteran's service medical records reflect 
that he was hospitalized and treated from August to November 
1991 for a right knee condition; however, there was no 
reference to any problem with his left knee.  The veteran was 
treated at the Lima Memorial Hospital in June 1992; however, 
that treatment was also for his right knee condition.  There 
was no reference to any difficulty with the left knee.  When 
the veteran was examined by the VA in October 1993 the 
physical examination of the left knee was essentially normal.  
An X-ray study of the left knee showed degenerative joint 
disease (arthritis) involving the knee; however, that finding 
was almost two years after the veteran's separation from 
military service.  In the Board's judgment, the evidence is 
insufficient to establish that there was any increase in 
severity of the veteran's preexisting left knee disability 
during his period of military service.  Thus, service 
connection for a left knee disability by way of aggravation 
would not be warranted.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

With regard to the degenerative joint disease involving the 
veteran's left knee shown on the October 1993 VA X-ray study, 
since that condition was initially manifest more than one 
year after the veteran's separation from military service, 
and has not been etiologically related to service, that 
condition may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board has carefully considered the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material matter 
regarding either of the issues on appeal.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for left and right knee 
disability is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

